        Case 1:19-cv-03185-RDM Document 79 Filed 05/11/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


ENZO COSTA, et al.,

                     Plaintiffs,

v.                                             Civil Action No. 19-3185 (RDM)

BARBARA BAZRON, et al.,

                    Defendants.


                                      ORDER

      Upon consideration of the Parties’ May 8, 2020 Joint Status Report [74], the

oral and written reports by the Court-appointed amici curiae, and the entire record,

the Court finds on this ______ day of _____________, 2020, as follows:

      As the District explained in its portion of the Parties’ May 8, 2020 Joint Status

Report [74], the oral report presented by the Court-appointed amici curiae on May 7,

2020 has established there is no factual or a legal basis for emergency relief. The

amici’s oral report—now memorialized in their written reports—resolved the factual

disputes between the Parties and reveals that Saint Elizabeths has been working

diligently to protect patients and provide care amid the COVID-19 pandemic. The

Hospital’s practices and protocols on infection control have been and continue to be

in line with sound professional judgment. This is true of the Hospital’s practices of,

among other things, cohorting and quarantining, reducing new admissions, screening

visitors, cleaning and sanitizing, enforcing mask wearing and social distancing, and

mandating appropriate PPE for staff. Similarly, amici have reported that evaluation
        Case 1:19-cv-03185-RDM Document 79 Filed 05/11/20 Page 2 of 3




of patients for community placement, appropriate discharge of patients where

possible, mental health treatment, and regular care by clinical staff have continued

during the pandemic despite some necessary modifications in the face of various

limitations.

      To extend or expand emergency relief in light of these findings would be

unwarranted. The amici’s neutral factual findings reveal that no one at Saint

Elizabeths has failed to exercise professional judgment in responding to the COVID-

19 pandemic, let alone in a way that could have violated plaintiffs’ due process rights.

There is no evidence that any professional entrusted with plaintiffs’ or any other

patient’s care made a decision that was “such a substantial departure from accepted

professional judgment, practice, or standards as to demonstrate that the person

responsible actually did not base the decision on such judgment.” See Youngberg v.

Romeo, 457 U.S. 307, 323 (1982). Amici’s findings make equally clear that plaintiffs’

claim under the Americans with Disabilities Act (ADA) has no basis given the

extensive efforts the Hospital has made to evaluate patients for community

placement and discharge when doing so is feasible and consistent with continued

care. See Brown v. District of Columbia, 928 F.3d 1070, 1077 (D.C. Cir. 2019).

Moreover, the amici’s findings do not even suggest that the District is somehow

denying plaintiffs equal access to benefits offered to others in the community. See

Olmstead v. Zimring, 527 U.S. 581, 603 n.14 (1999). This is especially true given that,

as the Court has previously observed, no class has been certified. Plaintiffs have not
        Case 1:19-cv-03185-RDM Document 79 Filed 05/11/20 Page 3 of 3




shown any basis for emergency relief as to themselves—let alone for relief to non-

parties. No further intervention is warranted at this time.

      For the foregoing reasons, the Court’s April 25, 2020 Temporary Restraining

Order (TRO) shall expire at 11:59 p.m. on May 11, 2020; and

      Plaintiffs’ request to extend or expand the TRO is DENIED.

      SO ORDERED.

                                _____________________________________________
                                THE HONORABLE RANDOLPH D. MOSS
                                Judge, United States District Court
                                       for the District of Columbia
